Citation Nr: 1506191	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-31 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Palm Bay Hospital/Health First on May 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.  


This matter comes to the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.

The issues of entitlement to service connection for a psychiatric disability, an increased rating for a lumbar spine disability, and a total disability rating based on individual unemployability due to service-connected disabilities were remanded in a separate decision. 


FINDINGS OF FACT

1.  The Veteran's claim for payment or reimbursement of unauthorized medical expenses pertains to an emergency room visit on May 8, 2013, at Palm Bay Hospital/Health First, for refill of pain medications that was not authorized by VA.  

2.  The evidence of record does not show that the pain was of such a nature or severity that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Palm Bay Hospital/Health First on May 8, 2013, have not been met. 38 U.S.C.A. §§  1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1002 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § .159 (2014).  As part of that assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. §3.159(b)(1) (2014).  There is no indication in those provisions that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17 .132 (2014); Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of 38 U.S.C.A. Chapter 17 and 38 C.F.R. Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  38 C.F.R. § 17.124 (2014).  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of the reasons and basis for denial, the claimant's appellate rights, and to furnish all other notifications or statements required by 38 U.S.C.A. Chapter 17.  38 C.F.R. § 17.132 (2014).

July and October 2013 letters from the VAMC in Orlando, Florida advised the Veteran of the basis for the denial of the claim, and provided her the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1) (West 2014); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014).  That is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 C.F.R. § 17.120 (2014).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177. 

To qualify for reimbursement under t38 U.S.C.A. § 1725,  as articulated in 38 C.F.R. § 17.1002 , all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive.  Therefore, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

The Veteran has not alleged that VA contracted with Palm Bay Hospital for her emergency medical treatment, and there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which she is now seeking payment or reimbursement.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Palm Bay Hospital on May 8, 2013 was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.

The claim in this case has been denied, in essence, because it has been determined that a medical emergency was not present and that a VA facility was feasibly available for care.  Therefore, to warrant reimbursement under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. §1728, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are that the medical services were provided in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  That standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b) (2014).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Board finds that the evidence in this case does not show that the treatment, which consisted of receiving a prescription refill for pain medications on May 8, 2013, at the Palm Bay Hospital/Health First, was for an emergent condition or that VA facilities were not feasibly available to provide that treatment.

The evidence includes a May 8, 2013, VA medical record indicating that the Veteran contacted VA about an early refill of her pain medication.  It was noted that a VA physician contacted  a VA surgeon who had recently performed surgery on the Veteran.  The VA surgeon reported that the surgery the Veteran had was essentially a skin surgery with minimal blood loss.  The surgeon stated that it was not a very extensive surgery.  The surgeon reported that it was not a very traumatic surgery, but did instruct the Veteran for a brief period post-operatively to take Oxycodone IR 2 tabs, every four hours as needed.  The surgeon stated that was for a brief period and that now she should be taking her Oxycodone IR 5 mg one tablet, every six hours as needed and she could supplement that with Tylenol.  It was noted that the doctor was allowing an early refill that day pursuant to the VA surgeon who reiterated that the Veteran should be back on her usual doses of oxycodone IR 5 mg.  

At the time the Veteran was treated in the emergency room at Palm Bay Hospital/Health First on May 8, 2013, she was service-connected for degenerative disc disease of the lumbar spine, rated 40 percent; left lower extremity radiculopathy, rated 20 percent; and right lower extremity radiculopathy, rated 10 percent, which produced a combined rating of 60 percent.  38 C.F.R. § 4.25 (2014).  The clinical reports show that the Veteran arrived at the emergency room by herself and was accompanied by no one.  The emergency room triage document notes that the Veteran stated she had chronic back pain, was out of her pain medications, and she saw her primary medical doctor who refused to write her any more prescriptions for pain pills.  She reported that she had pain in her lumbar and sacral area that was 10/10.  Triage assessment was that her breathing exhibited she was in no distress, she was oriented, she was awake and alert, and circulation was adequate.  The triage level was "less urgent."  The emergency department physician also had a similar assessment.  In addition to the complaints of chronic back pain, the context of her visit included that the Veteran underwent breast reduction 6 days earlier and was out of pain medication.  The record indicated that the Veteran was in a wheelchair and able to go to a stretcher, was speaking in complete sentences, and verbalizing appropriately.   The Veteran stated she was out of pain medications.  She was discharged, stable, to a private vehicle.  She was given a two day prescription of Oxycodone 10 mg and it was noted she would follow up with VA the following day.  The clinical impression was post-operative pain.  

A May 20, 2013 VA clinical care record notes that notification was received from Health First Palm Bay Hospital that the Veteran was seen at the emergency department on May 8, 2013 for post-operative pain.  The Veteran underwent a breast reduction surgery six days prior and was out of pain medication.  A prescription refill was issued to the Veteran and she was discharged home the same day from the emergency department.  

In the July 2013 notice of disagreement, the Veteran stated that on May 8 she was treated at the emergency department for back and post-surgery pain and was prescribed pain medication.  She noted that on February 7, VA performed bilateral total foot reconstruction surgery and on May 3, VA performed bilateral breast reduction surgery.  She stated that she lived alone and was homebound in a wheelchair.  The VA transported her for VA medical appointments.  She was last transported on May 7 to VA for an appointment and she stated that she told her doctor she was almost out of pain medications and requested a refill.  She stated she had severe pain in both feet and in both breasts due to the recent surgeries, but had to leave VA with no pain medication.  She asserted that she took her last dose of pain medications on May 8 and called VA for assistance.  She was informed that since she did not have a scheduled appointment, VA would not provide her with transportation.  She asserted that the pain was excruciating, a 20 out of 10, and that after a neighbor returned from work she was transported to the emergency room.  The Veteran stated that the hospital was the closest to her house and was the only option for her health care since it was after hours and the VA clinic was closed.

The Board finds that an emergent medical situation, as understood by a prudent layperson, did not exist at the time the Veteran arrived at Palm Bay Hospital/Health First.  Thus, whether under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728, the claim must be denied.  The evidence shows that the Veteran had arrived by private vehicle and was not in any respiratory or other acute distress when she reported to the emergency department.  The only noted symptoms were pain subjectively described in severity as a 10, on a scale of 1 to 10.  The Board finds the objective and contemporaneous medical reports from Palm Bay Hospital/Health First on May 8, 2013 to be the most credible and reliable evidence on the matter.  In essence, there is no indication that the pain was of such severity as to constitute a medical emergency.  Further, the reports did not include any indication that the Veteran or the treating personnel perceived the Veteran's condition as emergent.  In fact, the Triage Nurse specifically determined that the Veteran's condition was "less urgent."  The evidence indicates that the Veteran sought treatment for symptoms which:  (1) had existed for days; and (2) did not present a hazard to her life or health.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met.  While the Board is sympathetic to the severe pain the Veteran describes, the evidence shows it was not reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to life or health.  Having determined that the Veteran's medical condition was not emergent at the time she sought private medical attention, the question of whether or not VA treatment was feasibly available to the Veteran at the time she received private treatment is moot.  

Accordingly, the Board finds no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on May 8, 2013 at Palm Bay Hospital/Health First under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Palm Bay Hospital/Health First on May 8, 2013, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


